DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on June 24, 2022 has been entered. Claims 1-26 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on June 22, 2022.

Terminal Disclaimer
The terminal disclaimers filed on June 24, 2022, have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments see page 7, filed June 24, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimers filed as noted above.
Applicant’s arguments, see page 7, filed June 24, 2022, with respect to the rejections of claims 1-26 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Allowable Subject Matter

Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “identifying, by the one or more processors, a point cloud object within the point cloud frame; determining, by the one or more processors, that the point cloud object is skewed relative to an expected configuration of the point cloud object; and determining, by the one or more processors, a relative velocity of the point cloud object by analyzing the skew of the object” as the references only teach use of LIDAR point cloud technology for obtaining point cloud data for given objects in the environment in addition to shape analysis for classifying objects, however the references fail to disclose the concept of identifying an object of point cloud data in relation to a parameter regarding a skew or offset to a known or expected configuration of the object with respect to determining correlation of relative velocity of the object in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 15, this claim recites limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 2-14 and 16-26, these claims depend from claims 1 and 15, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0137527 A1– Reference is of particular relevance to the application as it discloses a device for classifying at least one object in the surrounding field of a vehicle with the aid of an environmental sensor system, the device classifying the at least one object on the basis of its shape and its dimensions. 
US 9,052,721 B1– Reference is of particular relevance to the application as it discloses methods and systems for alignment of light detection and ranging (LIDAR) data as a computing device of a vehicle may be configured to compare a three-dimensional (3D) point cloud to a reference 3D point cloud to detect obstacles on a road.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619